51 F.3d 280
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Elia Adolfina LEYTON-ARAUZ, aka:  Carmen Blandon Arauz, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-70530.
United States Court of Appeals, Ninth Circuit.
Submitted March 21, 1995.*Decided April 4, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Elia Adolfina Leyton-Arauz, a native and citizen of Nicaragua, petitions for review of the Board of Immigration Appeals' ("BIA") dismissal as untimely of her appeal from an immigration judge's ("IJ") decision denying her applications for asylum and withholding of deportation.  We deny the petition for review.


3
The government contends that because Leyton-Arauz has failed to raise any issues regarding the BIA's dismissal in her opening brief, she has waived the right to challenge the BIA's decision.  This contention has merit.


4
"It is well established in this Circuit that claims which are not addressed in the appellant's brief are deemed abandoned."  Collins v. City of San Diego, 841 F.2d 337, 339 (9th Cir.1988);  accord Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir.1986).  Here, Leyton-Arauz has failed to raise in her opening brief any issues regarding the propriety of the BIA's dismissal of her appeal as untimely.  Moreover, she has made no reply in this court to the government's waiver argument.  We therefore conclude that Leyton-Arauz has waived her right to challenge the BIA's dismissal of her appeal as untimely.  See Collins, 844 F.2d at 339.


5
In addition, "this court's review is limited to the decision of the BIA."  Elnager v. INS, 930 F.2d 784, 787 (9th Cir.1991).  Thus, we decline to consider Leyton-Arauz's direct challenge to the IJ's decision.  See id.


6
PETITION FOR REVIEW DENIED.



The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3